DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 03/10/2021. Claims 1-2, 7-8, 10-11, 16-17, and 19-20 have been amended, and claims 6 and 15 have been cancelled. Accordingly, claims 1-5, 7-14, and 16-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Du, Yangzhou (Reg# 65310) on 05/18/2021.
The application has been amended as follows:
Claim 2: The electronic system of claim 1, wherein the current driving mode includes [[an]] the autonomous driving mode and the target driving mode includes [[a]] the manual driving mode; or the current driving mode includes the manual driving mode and the target driving mode includes the autonomous driving mode, wherein under the the driver's input.

Claim 9: The electronic system of claim 1, wherein the processing circuits are further directed to: detect occurrence of an emergency to the vehicle; transmit an emergency notification reporting the emergency to [[a]] the driver of the vehicle; receive an emergency switch confirmation that switches the vehicle from [[an]] the autonomous driving mode to [[a]] the manual driving mode in response to the emergency notification from the driver; and determine emergency switch signals that switch the vehicle from the autonomous driving mode to the manual driving mode based on the emergency switch confirmation.

Claim 11: The method of claim 10, wherein the current driving mode includes [[an]] the autonomous driving mode and the target driving mode includes [[a]] the manual driving mode; or the current driving mode includes the manual driving mode and the target driving mode includes the autonomous driving mode, wherein under the autonomous driving mode the vehicle independently determines and executes a navigation strategy without [[a]] the driver's input.

Claim 18: The method of claim 10, further comprising: detecting occurrence of an emergency to the vehicle; transmitting an emergency notification reporting the emergency to [[a]] the driver of the vehicle; receiving an emergency switch confirmation the autonomous driving mode to [[a]] the manual driving mode in response to the emergency notification from the driver; and Page 9 of 20determining emergency switch signals that switch the vehicle from the autonomous driving mode to the manual driving mode based on the emergency switch confirmation.

Please amend the specifications as follows:
[0090] In some embodiments, the current driving mode may include the manual driving mode and the target driving mode may include the autonomous driving mode. The communication unit 520 may receive the at least one trigger signal for switching the vehicle from the manual driving mode to the autonomous driving mode. For example, under the manual driving mode, a sensor of the vehicle (e.g., the GPS, the LIDAR, the RADAR, the ultrasonic sensor, etc.) may detect environment information (traffic and/or road condition) of the vehicle, and the determination unit 530 may determine that there are less vehicles and no traffic [[accidence]] accidents on the road where the vehicle is driving. Accordingly, the determination unit 530 may inform the driver that the road condition is suitable for the autonomous driving mode. In some embodiments, the computing module 420 may take over the control of the vehicle, and switch the vehicle from the current manual driving mode to the autonomous driving mode.





Allowable Subject Matter
Claims 1-5, 7-14, and 16-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Gordon et al. US20170088145A1 discloses an electronic system for switching a driving mode of a vehicle comprising at least one sensor configured to connect to a driving system of the vehicle; at least one gateway module connected to the at least one sensor through a controller area network; and processing circuits connected to the at least one gateway module, wherein during operation, the processing circuits are directed to receive at least one trigger signal for switching the vehicle from a current driving mode to a target driving mode from the at least one sensor. Gordon further discloses receiving status signals from the at least one sensor; determining a status of the vehicle based on the status signals; transmitting a notification to a driver of the vehicle based on the at least one trigger signal and the status of the vehicle and receiving a switch confirmation from the driver in response to the notification which confirms the switching of the vehicle from the current driving mode to the target driving mode.

None of the prior art on record, either individually or in combination, teaches or suggests performing operations as disclosed in independent claims 1, 10, and 19 that includes generating at least one switching signal to switch the vehicle from the current driving mode to 1-5, 7-14, and 16-20 are deemed allowable over the prior art on record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669




/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669